UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number:3235-0058 Expires:May 31, 2012 Washington, D.C.20549 Estimated average burden Hours per response2.5 FORM 12b-25 SEC FILE NUMBER 333-144973 NOTIFICATION OF LATE FILING CUSIP NUMBER (Check One):¨ Form 10-Ko Form 20-Fo Form 11-KxForm 10-Qo Form 10-Do Form N-SARo Form N-CSR For Period Ended:June 30, 2010 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Las Vegas Railway Express, Inc. Full Name of Registrant Liberty Capital Asset Management, Inc. Former Name if Applicable 6650 Via Austi Parkway, Suite 170 Address of Principal Executive Office (Street and Number) Las Vegas, NV 89119 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed.(Check box if appropriate) (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Our quarterly report on form 10-Q could not be filed because management requires additional time to compile and verify the data required to be included in the report. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Michael A. Barron 583-6715 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). x Yes¨ No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? x Yes¨ No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. A significant change has occurred regarding the Company's change in primary business as referenced in Form 8-K, filed on January 28, 2010 and discontinued business and subsequent restatement of financial statements reflected in form 10K and filed on July 14, 2010. Due to the additional work needed for the restatement the Company is unable to complete the necessary data in time to file its Form 10Q in a timely manner. Accordingly, Registrant is unable to file its Form 10-Q for the period ending June 30, 2010 as of this date. Las Vegas Railway Express, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 16, 2010 By /s/ Michael A. Barron, CEO
